In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-21-00217-CR
                                          No. 07-21-00218-CR

                             JOHN WAYNE WOODALL, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 91st District Court
                                      Eastland County, Texas1
                Trial Court Nos. 25943, 26171, Honorable Steven R. Herod, Presiding

                                              July 8, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        In two cases consolidated for trial, a jury convicted appellant, John Wayne

Woodall, of burglary of a habitation and assault.2                  The trial court found “true” the

enhancement allegation that appellant is a repeat felony offender and assessed his



        1Originally appealed to the Eleventh Court of Appeals, this case was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
        2   See TEX. PENAL CODE ANN. §§ 22.01(a)(1), 30.02(c)(2).
punishment at confinement for fourteen years for the burglary charge and one year for

the assault charge, with the sentences to run concurrently. In a single issue on appeal,

appellant asserts that the trial court abused its discretion by admitting extraneous act

evidence over his objection. We affirm.


                                        BACKGROUND


          Appellant does not challenge the sufficiency of the evidence supporting his

convictions. Therefore, we limit our discussion to the evidence that is necessary to

understand the issue he raises on appeal. The evidence showed that on July 17, 2020,

appellant went to the home of Rachel Simpson to discuss repayment of the $100 he had

loaned her. Appellant did not see Simpson, but he had a brief discussion with Eddy

Velasquez, who was dating Simpson’s daughter, outside the home before leaving. A

short time later, appellant returned with a companion, Adam Bonvillain. Simpson’s son,

Kane Wilson, opened the door to the house and appellant and Bonvillain forced their way

inside.     Appellant then said, “Who’s first?”   Appellant and Bonvillain began hitting

Velasquez and Wilson, who both fought back. Soon, Wilson’s friend, Tomas Rodriguez,

came inside the house and was also struck by appellant. Eventually, Velasquez and

Wilson “stayed down.” Appellant and Bonvillain searched the house for Simpson and left

when they did not find her. Appellant was subsequently charged with burglary of a

habitation and injury to a disabled person.


          Prior to trial, appellant filed a motion in limine relating to “any evidence that

[appellant] is affiliated with a criminal street gang, biker gang, criminal organization, or

other affiliation of persons connected to criminal activity.” The trial court granted the

                                              2
motion.3 Accordingly, at trial, counsel for the State approached the bench for a ruling

before questioning a witness about appellant’s relationship with a particular group. The

witness, Velasquez, was taken on voir dire, outside the presence of the jury, and he

explained that following the incident, he contacted a man named Michael Post.

Velasquez explained that Post and appellant were in a group called Keepers of the Faith

and Post was “the president of their crew.” Velasquez stated that he was concerned for

the safety of his girlfriend, their child, and Simpson, because of the incident and because

of other encounters between Simpson and appellant. According to Velasquez, Post “said

it would be taken care of as they were in the wrong,” but Velasquez did not know how the

matter would be handled. Counsel for the State explained that she desired to elicit this

testimony from Velasquez to establish that Simpson was concerned about retaliation.


        When the trial court asked if he had any objection, appellant’s counsel stated, “Yes,

Judge. That’s very abstract. I’ve got concerns. I’ve got concerns. I’ve got concerns.

We’ve got motorcycles, we’ve got gang being thrown around.                          Link them together.

There’s no link between the true faith. That’s no link to Mike Post. That’s not there.”

After further discussion, the trial court concluded the bench conference by stating it would

allow the State to proceed.


        Upon the jury’s return, the State elicited the testimony from Velasquez that

appellant challenges on appeal. Velasquez stated that he “didn’t want [this matter] to

come to court” and that he tried to make peace. Velasquez testified that he wrote a




        3 Appellant states that the trial court “overruled” his motion in limine, but the order in the clerk’s
record reflects that appellant’s motion was granted.

                                                      3
statement about the incident for Post. He approached Post because “[h]e’s the president,

he’s chief of the Indians” and appellant and Bonvillain “are members.”            Velasquez

believed that Post had influence over appellant and Bonvillain. Velasquez had concerns

about retaliation against his family, including his girlfriend, their infant daughter, and his

girlfriend’s mother, Simpson. He stated that he left his statement with Post and that, after

their visit, he had no further contact with appellant or Bonvillain.


       Later in the proceedings, Simpson was asked whether she recalled telling the

police chief that she was concerned about retaliation. She answered, “I was[,] just

because [appellant] knows – I mean, there’s a lot of people that know him. I didn’t think

anybody in particular would; I was just worried about just in general.” Appellant made no

objection to this testimony. In his testimony, appellant identified Post as his “preacher.”


                                          ANALYSIS


       We review the trial court’s decision to admit or exclude evidence under an abuse

of discretion standard. Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018).

A trial court abuses its discretion when its decision lies outside the zone of reasonable

disagreement. Id.


       Here, appellant contends that the trial court erred in admitting evidence “that

[appellant] was a member of a local motorcycle gang” and had “dealings with the

president of a group of bikers.” According to appellant, this testimony served only to

demonstrate that he was “a bad guy” and, thus, was inadmissible extraneous-offense

evidence. See Pondexter v. State, 942 S.W.2d 577, 583–84 (Tex. Crim. App. 1996) (en



                                              4
banc) (gang affiliation is considered to be evidence of an “other crime, wrong or act”

subject to exclusion under Rule 404(b)).


        We observe that the jury heard no references to “a local motorcycle gang” or to “a

group of bikers.” The statements appellant complains of appear to be those made by

Velasquez on voir dire, when he stated that Post is “the president of their crew or a biker

– I don’t know what you call it.” Before the jury, there was no reference made to a

motorcycle gang, any other type of gang, or “Keepers of the Faith.” There was no

testimony concerning appellant’s, Post’s, or their group’s activities or reputation. In short,

the testimony at trial did not make it obvious that appellant was involved in a motorcycle

gang.


        Even if this scant evidence supported an inference that appellant was affiliated

with a gang, and assuming without deciding that the trial court erred in admitting the

evidence and that appellant preserved his complaint regarding its admission, we conclude

that any error was harmless. See TEX. R. APP. P. 44.2(b) (providing that any error, other

than constitutional error, that does not affect substantial rights must be disregarded). A

substantial right is affected when, after reviewing the record as a whole, a court concludes

the error had a substantial and injurious effect or influence on the outcome of the

proceeding. See Burnett v. State, 88 S.W.3d 633, 637 & n.8 (Tex. Crim. App. 2002). To

conduct a harm analysis, we consider everything in the record, including any testimony

or physical evidence admitted for the jury’s consideration, the trial court’s instructions to

the jury, the State’s theory, any defensive theories, closing arguments, and even voir dire

when appropriate. See Motilla v. State, 78 S.W.3d 352, 355–56 (Tex. Crim. App. 2002).


                                              5
We also consider the nature of the evidence supporting the verdict, the character of the

alleged error, and the weight of the evidence of appellant’s guilt. Id.


       The evidence suggesting that appellant had a connection to a motorcycle gang

was a very small part of the total evidence introduced during the trial of this case. After

carefully reviewing the record, we conclude that the evidence could have had only a

negligible influence on the jury’s verdict. Accordingly, any error in the admission of the

complained-of testimony was harmless, and we overrule appellant’s issue. See TEX. R.

APP. P. 44.2(b).


       Our review of the record reveals an error in the trial court’s judgment in trial court

cause number 25943.       The judgment indicates that appellant pleaded “true” to the

enhancement paragraph. However, the record reflects that appellant pleaded “not true”

to the allegation. We are authorized to reform judgments sua sponte to make the record

speak the truth. “The Texas Rules of Appellate Procedure give us authority to reform

judgments and correct typographical errors to make the record speak the truth.” Torres

v. State, No. 07-13-00179-CR, 2014 Tex. App. LEXIS 2664, at *4–5 (Tex. App.—Amarillo

Mar. 7, 2014, no pet.) (mem. op., not designated for publication) (citing TEX. R. APP. P.

43.2, and French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (en banc)). We

reform the judgment in trial court cause number 25943 to accurately reflect appellant’s

plea of “not true” to the State’s enhancement allegation.




                                             6
                                      CONCLUSION


      We reform the judgment in trial court cause number 25943 to reflect that appellant

pleaded “not true” to the enhancement paragraph. We overrule appellant’s sole issue

and affirm the judgments of the trial court as reformed.




                                                       Judy C. Parker
                                                          Justice



Do not publish.




                                            7